Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent Number 10,010,722 (“the ‘722 patent”) is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Ownership
The objection to this application under 37 CFR 1.172(a) has been withdrawn as the assignee has established its ownership interest in the patent for which reissue is being requested.  

Consent of Assignee
The objection to this application under 37 CFR § 1.172(a) has been withdrawn.  

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.  Specifically, the error statement relies upon claim language that was surrendered during the original prosecution of the patent.  See recapture analysis and rejection below.  
Claims 20-22, 25-28 and 31 are rejected as being based upon a defective reissue declaration under 35 USC § 251 as set forth above.  See 37 CFR § 1.175.

	Recapture
Claims 20-22, 25-28 and 31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	

Step 1: New claims 20-22, 25-28 and 31 are broader than original patent claims 1-19.  New claim 20 does not include the claim limitations of “the body including a driver;” “an acoustic coupling liquid;” an interior “filled with the acoustic coupling liquid;” “the wall including an acoustic window and an opening sealed to prevent loss of the acoustic coupling liquid from the interior;” a high intensity ultrasound transducer “in the acoustic coupling liquid inside the sealed enclosure;” “move the high intensity ultrasound transducer within the sealed enclosure and thereby” orient a direction of acoustic energy delivered “from the output surface;” “including a first plurality of tubes that is located inside the sealed enclosure, the first plurality of tubes thermally coupled with the acoustic coupling liquid;” “and the first plurality of tubes configured to receive a cooling liquid for circulation through the first plurality of tubes to cool the acoustic coupling liquid while the acoustic coupling liquid remains isolated from the cooling liquid;” and “wherein the wall includes the acoustic window, a top plate, and sidewalls extending from the top plate to the acoustic window sides, the high intensity ultrasound transducer is configured to move inside the sealed enclosure over a range of movement, and the first plurality of tubes are arranged about a perimeter of the sidewalls to be outside of the range of movement of the high intensity ultrasound transducer” which was part of original patent claims 1-19.
Therefore step 1 of the three-step test is met for claims 20-22, 25-28 and 31.

	Step 2: In the prosecution of US Pat. Application 13/790,774, applicant relied upon the limitations of a high intensity ultrasound transducer “in the acoustic coupling liquid inside the sealed enclosure;” “move the high intensity ultrasound transducer within the sealed enclosure and thereby” orient a direction of acoustic energy delivered “from the output surface;” a heat exchanger “including a first plurality of tubes that is located inside the sealed enclosure, the first plurality of tubes thermally coupled with the acoustic coupling liquid to remove heat generated by the high intensity ultrasound transducer from the acoustic coupling liquid from the sealed enclosure;” “and the first plurality of tubes configured to receive a cooling liquid for circulation through the first plurality of tubes to cool the acoustic coupling liquid while the acoustic coupling liquid remains isolated from the cooling liquid;” and “wherein the wall includes the acoustic window, a top plate, and sidewalls extending from the top plate to the acoustic window sides, the high intensity ultrasound transducer is configured to move inside the sealed enclosure over a range of movement, and the first plurality of tubes are arranged about a perimeter of the sidewalls to be outside of the range of movement of the high intensity ultrasound transducer” in order to gain allowance of the claims; these limitations are not included in the amended or new claims submitted for reissue.
In the 8/12/15 response on page 6, Applicant stated “[t]herefore, Laugharn fails to disclose an enclosure that includes acoustic coupling fluid, a transducer in the acoustic coupling fluid, and a heat exchanger thermally coupled with the acoustic coupling fluid to remove ‘heat generated by the high intensity ultrasound transducer from the acoustic coupling liquid’ inside the enclosure.”  Likewise in the 9/16/16 response, Applicant addresses that the prior art fails to teach the limitations of “a sealed enclosure comprising…an interior filled with the acoustic coupling fluid,” “a high intensity ultrasound transducer in the acoustic coupling fluid inside the sealed enclosure,” and “a heat exchanger including a first plurality of tubes that is located inside the sealed enclosure, the set of first plurality thermally coupled with the acoustic coupling fluid to remove heat generated by the high intensity ultrasound transducer from the acoustic coupling liquid without removing the acoustic coupling from the sealed enclosure” on pages 6-8 of the response.  
Furthermore in the response filed 10/25/16, the remarks outline how the prior art does not disclose the limitations of “a heat exchanger including a first plurality of tubes that is located inside the sealed enclosure, the set of first plurality thermally coupled with the acoustic coupling fluid to remove heat generated by the high intensity ultrasound transducer from the acoustic coupling liquid without removing the acoustic coupling liquid from the sealed enclosure” and that the first plurality of tubes are “configured to receive a cooling fluid for circulation through the first plurality of tubes to cool the acoustic coupling liquid while the acoustic coupling liquid remains isolated from the cooling liquid” on pages 6-7 of the response. 
Finally in the response filed 09/26/17, Applicant stated that the prior art does not teach “the first plurality of tubes are arranged about a perimeter of the sidewalls to be outside of the range of movement of the high intensity ultrasound transducer” on page 7 of the response.  
In the prosecution of US Pat. Application 12/794,595, applicant relied upon the limitations of a high intensity ultrasound transducer “the body including a driver;” “an acoustic coupling liquid;” an interior “filled with the acoustic coupling fluid;” and “the wall including an acoustic window and an opening sealed to prevent loss of the acoustic coupling liquid from the interior.”  Additionally, Applicant stated in the response filed 6/5/12 on pages 6-10 that the prior art does not teach the limitations of “ a sealed enclosure comprising a wall, an interior filled with the acoustic coupling fluid, and an exterior surface,” that the wall includes “an opening sealed to prevent loss of the acoustic coupling liquid from the interior,” and a heat exchanger thermally coupled to draw heat from the acoustic coupling liquid “without removing said acoustic coupling liquid from the sealed enclosure.”
	The claim language removed from claims 20-22, 25-28 and 31 which resulted in the broadening of claim 1 is the exact claim language or related claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 20-22, 25-28 and 31.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
While new claim 20 is drawn to an apparatus for delivering high intensity ultrasonic energy to a patient the claim entirely eliminates the surrendered subject matter as indicated above.
During the prosecution of the ‘722 patent, Applicant specifically argued that the prior art did not disclose these limitations (see above).  Therefore, Applicant is not permitted to remove these limitations without invoking impermissible recapture.

	Therefore, step 3 of the three-step test is met for claims 20-22, 25-28 and 31.

	The omission of “the body including a driver;” “an acoustic coupling liquid;” an interior “filled with the acoustic coupling liquid;” “the wall including an acoustic window and an opening sealed to prevent loss of the acoustic coupling liquid from the interior;” a high intensity ultrasound transducer “in the acoustic coupling liquid inside the sealed enclosure;” “move the high intensity ultrasound transducer within the sealed enclosure and thereby” orient a direction of acoustic energy delivered “from the output surface;” “including a first plurality of tubes that is located inside the sealed enclosure, the first plurality of tubes thermally coupled with the acoustic coupling liquid;” “and the first plurality of tubes configured to receive a cooling liquid for circulation through the first plurality of tubes to cool the acoustic coupling liquid while the acoustic coupling liquid remains isolated from the cooling liquid;” and “wherein the wall includes the acoustic window, a top plate, and sidewalls extending from the top plate to the acoustic window sides, the high intensity ultrasound transducer is configured to move inside the sealed enclosure over a range of movement, and the first plurality of tubes are arranged about a perimeter of the sidewalls to be outside of the range of movement of the high intensity ultrasound transducer” from new claims 20-31 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 20-22, 25-28 and 31 are rejected under 35 U.S.C. 251 as indicated above.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-22, 25-27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 2006/0074314 to Slayton et al (“Slayton”) in view of US Pat. No. 4,839,545 to Chitayat (“Chitayat”).  
Regarding claims 20, 25, 28 and 31, Slayton discloses an apparatus (400) for delivering high intensity ultrasonic energy to a patient (see para. [0051]), the device includes an ultrasound transducer assembly (404) comprising a linear transducer array (para. [0059]).  The patent also teaches a cooling device (fig. 11 and paras. [0053-0054]) that includes a thermoelectric device (Peltier thermoelectric coolers), a heat exchanger (“manifolds…to remove transducer waste heat”), and a heat sink (“[t]hermal control may consist of passive cooling such as via heat sinks…and…via active cooling such as with Peltier thermoelectric coolers”).  Slayton meets the claim limitations as described above but fails to show or describe the particulars of the configuration of the thermoelectric device, heat exchanger to include a serpentine fluid pathway.  
Chitayat discloses a passive cooling system that includes the use of a heat sink (14) and serpentine fluid pathway (30) to cool a component of a motor that generates heat.   
At the time of the invention, it would have been obvious to incorporate the serpentine fluid pathway as taught by Chitayat into the invention of Slayton.  Both inventions are in the same field of endeavor being removal of waste heat from devices that generate heat; therefore, a combination is proper.  Additionally, Slayton is silent as to how the components are arranged in order to remove waste heat and Chitayat provides the details of a heat sink and fluid pathway for removing generated heat.  Furthermore, one skilled in the art would have expected predictable results incorporating the fluid pathway configuration of Chitayat into the manifold and onto the Peltier theremoelectric cooler as disclosed by Slayton since Chitayat teaches that this system enhances the removal of heat from a device that generates heat.  Furthermore, Slayton also identifies that waste heat removal is a priority of the invention.  
Regarding claim 21, a Peltier thermoelectric cooler as disclosed by Slayton is a thermal electric chip.
Regarding claim 22 and 26, Slayton discloses at least one thermoelectric chip.  
Regarding claims 27 and 31, while Slayton in view of Chitayat does not explicitly disclose that more than one and all elements of the linear transducer array are configured to be excited simultaneously, this would have been obvious.  One skilled in the art would have been motivated to provide for more than one and all elements of the linear transducer array to be configured to be excited simultaneously in order to accommodate different sized treatment areas in different patients.  This modification would enhance the adaptability of the difference to different patients and different diagnoses.  Further one skilled in the art would expect predictable results in increasing or modifying the ultrasonic beam to effectively treat different sized tissue areas.  
Regarding claim 31, the prior art discloses the limitations of claim 20 above.  Slayton further discloses that a cooling device might be used to cool the patient (para. [0053].   

Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive. Applicant’s recapture rejection arguments are not persuasive since amended claim 20 is generic to the invention of the original patent claims.  While Applicant has argues that they are pursuing other embodiments disclosed in the ‘722 patent; the claims do not present a patentably distinct embodiment from the original claims.  Therefore, Applicant is not entitled to recapture subject matter surrendered in the original prosecution.  Reissue is not a vehicle with which to re-prosecute the original patent application.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /ple/ and /E.D.L/                                 SPRS, Art Unit 3993